United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 31, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-41127
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE ISAIAS ALVARADO-HUERTA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-1569-ALL
                       --------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Isaias Alvarado-Huerta appeals from his guilty plea

conviction and 57-month sentence for being an alien found

unlawfully in the United States after deportation, in violation

of 8 U.S.C. § 1326.   Alvarado-Huerta argues that his sentence is

contrary to United States v. Booker, 543 U.S. 220 (2005), and

unreasonable as a matter of law.   He contends that this court’s

post-Booker decisions have effectively reinstated the mandatory

guideline scheme condemned by Booker and further argues that,

post-Booker, a district court should be allowed to disagree with

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-41127
                                -2-

policy decisions of the Sentencing Commission when imposing a

sentence.

     Alvarado-Huerta concedes that his argument that his sentence

is contrary to Booker is foreclosed by United States v. Mares,

402 F.3d 511 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005), and

its progeny, which have outlined this court’s methodology for

reviewing sentences for reasonableness.   Furthermore, Alvarado-

Huerta acknowledges that his assertion that the district court

should be allowed to disagree with the policy decisions of the

Sentencing Commission is foreclosed by United States v. Tzep-

Mejia, 461 F.3d 522, 527 (5th Cir. 2006), which held that “Booker

does not give sentencing courts the discretion to impose a non-

Guideline sentence based upon the courts’ disagreement with

Congressional and Sentencing Commission policy.”   Alvarado-Huerta

raises these issues specifically to preserve them for further

review.

     Alvarado-Huerta also raises constitutional challenges to

§ 1326(b), which are foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224, 235 (1998).   Although Alvarado-Huerta

contends that Almendarez-Torres was incorrectly decided and that

a majority of the Supreme Court would overrule Almendarez-Torres

in light of Apprendi v. New Jersey, 530 U.S. 466 (2000), we have

repeatedly rejected such arguments on the basis that Almendarez-

Torres remains binding.   See United States v. Garza-Lopez, 410

F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).
                          No. 06-41127
                               -3-

Alvarado-Huerta properly concedes that his argument is foreclosed

in light of Almendarez-Torres and circuit precedent, but he

raises it here to preserve it for further review.

     The judgment of the district court is AFFIRMED.